DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims(s) 1 & 11 are rejected under 35 U.S.C. 112(b)
The term "approximate" in claim(s) 1 & 11 is a relative term which renders the claim indefinite.  The term "approximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examining, the examiner is interpreting the range of “approximate” to be equal or less than equal to “a value of apparent power”
                                                                 Status of Claims 
Claim(s) 1, 3, 6-11, 13 and 16-28 are pending in the application. Claim(s) 4 & 14 are canceled. The previous rejection(s) under 35 U.S.C. 103 have been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 9-11 & 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 2015/0289321) in view of Umetsu (US 2012/0312805)
As Per Claim 1, as best understood by the examiner, Uchida discloses an apparatus [abstract] comprising:
a plurality of induction coils that are magnetically coupled to one another [Fig. 1B, #La & #Lb; Par. 30, “…The mutual inductance M represents a reactive component of induced voltage which is induced in the coil La by the current I2 flowing through the inductive heating coil Lb….”]]
a plurality of heat stations [Fig. 1B, #Ca & #Cb; as consistent with applicant’s disclosure of a heat station in the specification, “…using heat stations with components that are readily available and typically off-the-shelf (e.g., capacitors, transformers, inductors, etc.)…” (Par. 30), the examiner is interpreting the capacitor circuit coupled to the induction coil as being a heat station], each respectively coupled to one of the induction coils [Fig. 1b, #Ca & #Cb]; 
a single power source [Par. 75, “…The inductive heating device 100 includes: a rectifying and smoothing circuit 10 that is connected to a commercial power supply AC (3.phi.)…”] that powers all of 
a heat station buss [Fig. 5, #30a & #30b] connected to the power source [FIG. 5, #AC] and connected to at least one of the heat stations [Fig. 5, #C1 & #C2];
 wherein, when electrical power is applied from the single power source [Fig. 5, #AC] to the at least one of the heat station buss [Fig. 5, #30b & #30b], the heat stations [Fig. 5, #C1 & #C2] generate reactive power in the induction coil [Fig. 5, #La & #Lb] and a magnetic field [Fig. 5, #M] is produced via contributions from all of the plurality of induction coils [Fig. 5, #La & #Lb];
 a magnetic field [Fig. 5, #5] is induced in the plurality of induction coils [Fig. 5, #La & #Lb] via the at least one of the heat stations [Fig. 5, #C1 & #C2] that is connected to the heat station buss [Fig. 5, #30b & #30a]; 
an alternating magnetic field in the plurality of induction coils due to high mutual inductance of adjacent inductors being the driving force for energizing individual induction coil circuits [Par. 10, “…plurality of resonant inverters that supply power to a plurality of inductive heating coils, respectively, under a mutual induction environment…”]; and 
creating a distribution of magnetic field in a volume of interest via contributions from all of the plurality of induction coils and heat stations for applicants where high levels of reactive power, which is approximate to a value of apparent power [Par. 28; “…This RTA device is configured so that the inductive heating coils La, Lb individually generate high frequency magnetic fluxes, which in turn cause eddy currents to flow through the heating element, for example, made of carbon graphite (hereinafter simply referred to graphite), and then heat is produced in the heating element by the eddy currents flowing through resistance component of the graphite…”] 
Uchida does not disclose the induction coils are single turn coils. 
Umetsu, much like Uchida, pertains to a transverse flux induction heating device. [abstract]

Umetsu discloses the benefits of a single turn coil in that it reduces the unevenness of a temperature distribution in the width direction of a heating target. [Par. 13]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a heat station and induction coil as taught by Uchida in view of the teaching of coil as taught by Umestu to further include to reduce the unevenness of a temperature distribution in the width direction of a heating target. [Par. 13]
As Per Claim(s) 9, Uchida discloses wherein the number of heat stations [Fig. 1B, #Ca & #Cb] corresponds with the number of induction coils [Fig. 1B, #La & #Lb].
As Per Claim(s) 10, Uchida discloses the heat stations [Fig. 1b, #Ca & #Cb] are all contained within one common container. [Fig. 1A]
As Per Claim 11, Uchida discloses a method for generating a magnetic field [abstract], comprising: 
 discloses coupling each of a plurality of heat stations [Fig. 1b, #Ca & #Cb] respectively to one of the induction coils [Fig. 1b, #La & #Lb]; 
providing a power source [Fig. 5, #AC] that powers all of the plurality of heat stations at the same time, with greater than a non-negligible power to each of the plurality of heat stations, and in a coordinated manner [Fig. 5, #Ca & #Cb]; 
connecting a heat station buss [Fig. 5, #30a & #30b] to the power source [Fig. 5, #Ac] and to at least one of the heat stations [Fig. 5, #Ca & #Cb]; 
inducing an alternating magnetic field in the plurality of induction coils due to high mutual inductance of adjacent inductors being the driving force for energizing individual induction coil circuits 
creating a distribution of magnetic field in a volume of interest via contributions from all of the plurality of induction coils and heat stations for applicants where high levels of reactive power, which is approximate to a value of apparent power [Par. 28; “…This RTA device is configured so that the inductive heating coils La, Lb individually generate high frequency magnetic fluxes, which in turn cause eddy currents to flow through the heating element, for example, made of carbon graphite (hereinafter simply referred to graphite), and then heat is produced in the heating element by the eddy currents flowing through resistance component of the graphite…”] 
Uchida does not disclose wherein each induction coil of the plurality of coils includes a single turn induction coil.
Umetsu, much like Uchida, pertains to a transverse flux induction heating device. [abstract]
Umetsu discloses a single turn coil. [Par. 90; “The lower side heating coil 28 is also a conductor coiled around the core 27 through a slot of the core 27 and is a coil (a so-called single turn) in which the number of turns is "1", similarly to the upper side heating coil 24…]
Umetsu discloses the benefits of a single turn coil in that it reduces the unevenness of a temperature distribution in the width direction of a heating target. [Par. 13]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a heat station and induction coil as taught by Uchida in view of the teaching of coil as taught by Umestu to further include to reduce the unevenness of a temperature distribution in the width direction of a heating target. [Par. 13]
As Per Claim(s) 19, Uchida discloses wherein the number of heat stations [Fig. 1B, #Ca & #Cb] corresponds with the number of induction coils [Fig. 1B, #La & #Lb].
As Per Claim(s) 20, Uchida discloses the heat stations [Fig. 1b, #Ca & #Cb] are all contained within one common container. [Fig. 1A]
As Per Claim(s) 21 & 22, Uchida each of the plurality of heat stations includes a capacitor [Fig. 1b, #Ca & #Cb]
Claim(s) 8 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 4323748)) in view of Umetsu (US 2012/0312805) in further view of Anderson (US 6538239)
As Per Claim(s) 8, Uchida discloses individual heat stations [Fig. 1B, #Ca & #Cb] are connected in parallel by the heat station buss [Fig. 1b, #30a & #30b]
Uchida nor Umestu does not explicitly state at least one heat station is energized by induced voltage from an adjacent induction coil.  
Anderson, much like Uchida, pertains to a magnetic heating device comprising a plurality of electrical coils. [abstract] 
Anderson discloses at least one heat station is energized by induced voltage from an adjacent induction coil.  [Claim 1, “….A magnetic heating device comprising three electrical coils, each coil being wound around a respective magnetic yoke having a gap therein, the three yokes being arranged such that the gaps are adjacent to each other or coincident, an article to be heated being located, in use, in the gaps in the three yokes, so as to direct the magnetic field generated in each yoke by its respective coil through the article…”]
Anderson discloses the benefits of the coils in that it produces a significant proportion of the full field, of at least 50 %. [Col. 1, 43-48] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a heat station and induction coil as taught by Uchida and Umestu in view of the coils as taught by Anderson to further include at least one heat station is energized by induced voltage from an 
As Per Claim(s) 18, Uchida discloses individual heat stations [Fig. 1B, #Ca & #Cb] are connected in parallel by the heat station buss [Fig. 1b, #30a & #30b]
Uchida nor Umestu does not explicitly state at least one heat station is energized by induced voltage from an adjacent induction coil.  
Anderson, much like Uchida, pertains to a magnetic heating device comprising a plurality of electrical coils. [abstract] 
Anderson discloses at least one heat station is energized by induced voltage from an adjacent induction coil.  [Claim 1, “….A magnetic heating device comprising three electrical coils, each coil being wound around a respective magnetic yoke having a gap therein, the three yokes being arranged such that the gaps are adjacent to each other or coincident, an article to be heated being located, in use, in the gaps in the three yokes, so as to direct the magnetic field generated in each yoke by its respective coil through the article…”]
Anderson discloses the benefits of the coils in that it produces a significant proportion of the full field, of at least 50 %. [Col. 1, 43-48] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a heat station and induction coil as taught by Uchida and Umestu in view of the coils as taught by Anderson to further include at least one heat station is energized by induced voltage from an adjacent induction coil to produce a significant proportion of the full field, of at least 50 %. [Col. 1, 43-48]
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 2015/0289321) in view of Umetsu (US 2012/0312805) in further view of Loveless (US 6274857).
As Per Claim 3, Uchida and Umestu discloses all limitations of the invention except the heat station buss is electrically connected to only one of the plurality of heat stations.
Loveless, much like Uchida and Umestu, pertains to a multi-station induction heat systems (abst). 
Loveless discloses the heat station buss is electrically connected to only one of the plurality of heat stations. [Col. 8, Lines 45-49; the reference discloses that the bus bar is connected to it’s associated bottom inductor segment, which would inherently mean that it’s electrically connected to said inductor segment]
Loveless discloses the benefits of the heat station buss being electrically connected to only one of the plurality of heat stations in that it provides power to form a unitized foundational structure for the induction heat treatment system. [Col. 8, Lines 27-30] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a bus as taught by Uchida and Umestu in further view of the bus as taught by Loveless to further include the heat station buss is electrically connected to only one of the plurality of heat stations to form a unitized foundational structure for the induction heat treatment system. [Col. 8, Lines 27-30]
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 4323748) in in view of Umetsu (US 2012/0312805) in further view of Loveless (US 6274857).
As Per Claim 13, Uchida and Umestu discloses all limitations of the invention except the heat station buss is electrically connected to only one of the plurality of heat stations.
Loveless, much like Uchida and Umestu, pertains to a multi-station induction heat systems (abst). 
Loveless discloses the heat station buss is electrically connected to only one of the plurality of heat stations. [Col. 8, Lines 45-49; the reference discloses that the bus bar is connected to it’s associated bottom inductor segment, which would inherently mean that it’s electrically connected to said inductor segment]
Loveless discloses the benefits of the heat station buss being electrically connected to only one of the plurality of heat stations in that it provides power to form a unitized foundational structure for the induction heat treatment system. [Col. 8, Lines 27-30] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a bus as taught by Uchida and Umestu in further view of the bus as taught by Loveless to further include the heat station buss is electrically connected to only one of the plurality of heat stations to form a unitized foundational structure for the induction heat treatment system. [Col. 8, Lines 27-30]
Claim(s) 6 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 2015/0289321) in view of Umetsu (US 2012/0312805) in further view of Fishman (US 5250777) 
As Per Claim(s) 6, Uchida and Umestu discloses all limitations of the invention except each of the plurality of heat stations has the same value of capacitance.
Fishman, much like Uchida and Umestu , pertains to a method and apparatus for variable phase induction heating [abstract] by a magnetic field. [Col. 6, Lines 40-45] 
Fishman discloses the benefits of the plurality of heat stations having the same value of capacitance in that a square wave is produced at the desired frequency. [Col. 6, Lines 20-22] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a heat stations as taught by Uchida and Umestu in view of the heat stations as taught by Fishman to further include each of the plurality of heat stations has substantially the same value of capacitance to produce a square wave at a desired frequency. [Col. 6, Lines 20-22]
As Per Claim(s) 16, Uchida and Umestu discloses all limitations of the invention except each of the plurality of heat stations has the same value of capacitance.

Fishman discloses the benefits of the plurality of heat stations having the same value of capacitance in that a square wave is produced at the desired frequency. [Col. 6, Lines 20-22] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a heat stations as taught by Uchida and Umestu in view of the heat stations as taught by Fishman to further include each of the plurality of heat stations has substantially the same value of capacitance to produce a square wave at a desired frequency. [Col. 6, Lines 20-22]
Claim(s) 7 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 2015/0289321) in view of Umetsu (US 2012/0312805) in further view of Otake (US 2008/0297154)
As Per Claim(s) 7, Uchida and Umestu discloses all limitations of the invention except at least one of the plurality of heat stations has a different capacitance than at least another of the plurality of heat stations.
Otake, much like Uchida and Umestu, pertains to a magnetic field coil apparatus in which an RF coil is provided to irradiate a RF magnetic field. [abstract] 
Otake discloses at least one of the plurality of heat stations [Fig. 3, #42 & #43] has a different capacitance than at least another of the plurality of heat stations. [Par. 49]
Otake discloses the benefits of the capacitance being substantially different in that the RF loss of the inductors and the capacitors constituting the respective circuits become low. [Par. 60, Lines 5-6] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the heating stations as taught by Uchida and Umestu in further view of the heat stations as taught by Otake to further include at least one of the plurality of heat stations has a substantially different capacitance than at least another of the plurality of heat stations to ensure that the RF loss of the inductors and the capacitors constituting the respective circuits become low. [Par. 60, Lines 5-6] 
As Per Claim(s) 17, Uchida and Umestu discloses all limitations of the invention except at least one of the plurality of heat stations has a different capacitance than at least another of the plurality of heat stations.
Otake, much like Uchida and Umestu, pertains to a magnetic field coil apparatus in which an RF coil is provided to irradiate a RF magnetic field. [abstract] 
Otake discloses at least one of the plurality of heat stations [Fig. 3, #42 & #43] has a different capacitance than at least another of the plurality of heat stations. [Par. 49]
Otake discloses the benefits of the capacitance being substantially different in that the RF loss of the inductors and the capacitors constituting the respective circuits become low. [Par. 60, Lines 5-6] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the heating stations as taught by Uchida and Umestu in further view of the heat stations as taught by Otake to further include at least one of the plurality of heat stations has a substantially different capacitance than at least another of the plurality of heat stations to ensure that the RF loss of the inductors and the capacitors constituting the respective circuits become low. [Par. 60, Lines 5-6] 
Claim(s) 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 2015/0289321) in view of Umetsu (US 2012/0312805) in view of Kim (US 2008/0052059)
As Per Claim 23, Uchida and Umestu discloses all limitations of the invention except wherein reactive power is at least several MVAR. 
Kim, much like Uchida and Umestu, pertains to a method for monitoring a generator reactive power limit machine. [abstract] 
Kim discloses wherein reactive power is at least several MVAR. [Col. 3, Lines 39-43] 
Kim discloses the benefits of the power station in that it can supply a maximum reactive power or minimum reactive power to a power system. [Par. 27] 

As Per Claim 24, Uchida and Umestu discloses all limitations of the invention except wherein the reactive power is 20 MVAR.
Kim, much like Uchida and Umestu, pertains to a method for monitoring a generator reactive power limit machine. [abstract] 
Kim discloses wherein the reactive power is 20 MVAR. [Par. 107, “…a bus terminal voltage (V.sub.t) of 22.792 kV (1.036 Per Unit) and a maximum reactive power limit (Q.sub.OEL) of 248.0 Mvar are obtained…”; Although Strebel does not explicitly disclose 20 MVAR, 35 MVAR would encompass values including 20 MVAR refer to MPEP 2131.03)] 
Kim discloses the benefits of the power station in that it can supply a maximum reactive power or minimum reactive power to a power system. [Par. 27] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the power supply as taught by Uchida and Umestu in view of the power as taught by Strebel to further include wherein the reactive power is 20 MVAR provide more control over the rectifier. [Col. 3, Lines 40-46]
As Per Claim 25, Uchida and Umestu disclose all limitations of the invention except wherein the reactive power is 5 MVAR in each of the plurality of power stations.
Kim, much like Uchida and Umestu, pertains to a method for monitoring a generator reactive power limit machine. [abstract] 
Kim discloses the reactive power is 5 MVAR in the power station. [Par. 107, “…a bus terminal voltage (V.sub.t) of 22.792 kV (1.036 Per Unit) and a maximum reactive power limit (Q.sub.OEL) of 248.0 Mvar are obtained…”]

Therefore, it would have been obvious to one with ordinary skill in that art to modify the teachings of the power station as taught by Uchida and Umestu in view of the power station as taught by Kim to further include wherein the reactive power is 5 MVAR in each of the plurality of power stations to supply a maximum reactive power or minimum reactive power to a power system. [Par. 27]
Claim(s) 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 2015/0289321) in view of Umetsu (US 2012/0312805) in view of Kim (US 2008/0052059)
As Per Claim 26, Uchida and Umestu discloses all limitations of the invention except wherein reactive power is at least several MVAR. 
Kim, much like Uchida and Umestu, pertains to a method for monitoring a generator reactive power limit machine. [abstract] 
Kim discloses wherein reactive power is at least several MVAR. [Col. 3, Lines 39-43] 
Kim discloses the benefits of the power station in that it can supply a maximum reactive power or minimum reactive power to a power system. [Par. 27] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the power supply as taught by Uchida and Umestu in view of the power as taught by Kim to further include the reactive power is at least several MVAR to supply a maximum reactive power or minimum reactive power to a power system. [Par. 27] [Col. 3, Lines 40-46]
As Per Claim 27, Uchida and Umestu discloses all limitations of the invention except wherein the reactive power is 20 MVAR.
Kim, much like Uchida and Umestu, pertains to a method for monitoring a generator reactive power limit machine. [abstract] 
Although Strebel does not explicitly disclose 20 MVAR, 35 MVAR would encompass values including 20 MVAR refer to MPEP 2131.03)] 
Kim discloses the benefits of the power station in that it can supply a maximum reactive power or minimum reactive power to a power system. [Par. 27] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the power supply as taught by Uchida and Umestu in view of the power as taught by Strebel to further include wherein the reactive power is 20 MVAR provide more control over the rectifier. [Col. 3, Lines 40-46]
As Per Claim 28, Uchida and Umestu disclose all limitations of the invention except wherein the reactive power is 5 MVAR in each of the plurality of power stations.
Kim, much like Uchida and Umestu, pertains to a method for monitoring a generator reactive power limit machine. [abstract] 
Kim discloses the reactive power is 5 MVAR in the power station. [Par. 107, “…a bus terminal voltage (V.sub.t) of 22.792 kV (1.036 Per Unit) and a maximum reactive power limit (Q.sub.OEL) of 248.0 Mvar are obtained…”]
Kim discloses the benefits of the power station in that it can supply a maximum reactive power or minimum reactive power to a power system. [Par. 27] 
Therefore, it would have been obvious to one with ordinary skill in that art to modify the teachings of the power station as taught by Uchida and Anderson in view of the power station as taught by Kim to further include wherein the reactive power is 5 MVAR in each of the plurality of power stations to supply a maximum reactive power or minimum reactive power to a power system. [Par. 27]


Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered. The claim(s) as amended have facilitated a new ground(s) of rejection(s) for the reason(s) stated above. 
At this time the Examiner would like to invite the applicant to an interview in the interest of furthering prosecution of the application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 572-272=5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761                
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726